IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT NASHVILLE
                                   October 16, 2001 Session

            STATE OF TENNESSEE v. TIMOTHY ALLEN MOORE

                    Appeal from the Circuit Court for Humphreys County
                            No. 9776   Allen W. Wallace, Judge



                   No. M2000-02933-CCA-R3-CD - Filed January 11, 2002


The Defendant, Timothy Allen Moore, pled guilty to two counts of aggravated robbery, a Class B
felony. The trial court subsequently sentenced the Defendant as a Range I standard offender to the
minimum sentence of eight years on each count. The trial court ran the sentences concurrently to
each other, but consecutively to a sentence the Defendant had received in another county. In this
appeal as of right, the Defendant challenges the trial court’s imposition of consecutive sentences.
We affirm the judgment of the trial court.


      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

DAVID H. WELLES, J., delivered the opinion of the court, in which JOSEPH M. TIPTON and JERRY L.
SMITH, JJ., joined.

Daniel J. Taylor, Jackson, Tennessee, for the appellant, Timothy Allen Moore.

Paul G. Summers, Attorney General and Reporter; Thomas E. Williams, III, Assistant Attorney
General; Dan Alsobrooks, District Attorney General; and Lisa D. Donegan, Assistant District
Attorney, for the appellee, State of Tennessee.

                                             OPINION

         The Defendant committed the instant crimes on January 7th and January 13th, 2000. The
 proof at the sentencing hearing established that the Defendant had no convictions prior to his arrest
on January 14, 2000. However, the presentence report admitted into evidence at the hearing provides
that, at the time the report was made, the Defendant had “pending charges in Williamson County
and Madison County all of a similar nature and occurring in the month of January, 2000.” Although
defense counsel pointed out an incorrect birthdate in the presentence report, counsel did not object
to the information about other pending charges. Moreover, defense counsel stated during the hearing
that the Defendant had already been convicted and sentenced for an offense committed in Dickson
County which was committed after the instant offenses. The Defendant was sentenced as a Range
I offender to nine years for the conviction in Dickson County.
        The instant aggravated robberies were committed by the Defendant and two co-defendants,
and each robbery involved a gun. The Defendant testified at his guilty plea hearing that he drove
the “getaway” car in each instance. At the time of sentencing, the Defendant was twenty-three years
old, was a high school graduate, and had a somewhat unstable employment history. He also had an
admitted history of frequent and heavy illegal drug use since the age of fourteen. His mother, aunt
and grandmother all testified about the Defendant’s good upbringing, and about how the instant
crimes were completely anomalous behavior. They testified about the Defendant’s remorse and their
belief that he would never depart from the straight and narrow again. The Defendant cooperated
with the police after his arrest and confessed his participation in the crimes. The trial court
specifically found that the Defendant had some potential for rehabilitation.

        When the trial court asked for argument on consecutive sentencing, the State contended that
the Defendant qualified for such as a “dangerous offender.” See Tenn. Code Ann. § 40-35-
115(b)(4). Although not specifically labeling the Defendant as a “dangerous offender,” the trial
court apparently determined that the Defendant met the requirements of that definition, finding as
follows:
               Here is a case where they went on a spree, and as I said earlier, if it
               had been just a one-time event, or even two, but they committed two
               in this county. I don’t know how many convictions they had in
               Dickson County but it was the same thing. They’ve got them,
               indicated to me, in other counties. I’m not giving much weight to
               that except for I know they’ve been convicted also in Dickson County
               for two [sic]. If you get what’s before me now, I’ve got three armed
               robberies, two in this county and one in Dickson County.

                       The sentencing should be necessary to protect the public
               against any further conduct by these defendants or anybody else so
               inclined. I’m going to order these two sentences here to run
               concurrently but consecutive with the Dickson County sentence. The
               reason I’ve done that is it’s just such a series of events and I think
               consecutive sentencing in this case . . . reasonably relates to the
               offense to which [the defendant] stand[s] convicted.

                        Considering all the circumstances, an extended sentence is
               necessary to protect the public against f[u]rther criminal conduct of
               the defendant and that the consecutive sentences must reasonably
               relate to the seriousness of the offense committed, and I think it does.
               Armed robbery is a serious offense.

                       Now let’s talk about deterrence for a minute. As I said earlier,
               if you take three armed robberies and you run them all concurrently,
               what does that tell the public out here? Judge Martin said in a case
               he had if you get five you get four free if you do them all at the same
               time or all closely related together. That just don’t [sic] make sense.

                                                 -2-
                So for that reason I’m going to run these sentences concurrently but
                consecutive to the Dickson County sentence.

It is the trial court’s decision to run the Defendant’s instant sentences consecutively to the Dickson
County sentence that the Defendant now appeals.

        When an accused challenges the length, range, or manner of service of a sentence, this Court
has a duty to conduct a de novo review of the sentence with a presumption that the determinations
made by the trial court are correct. See Tenn. Code Ann. § 40-35-401(d). This presumption is
“conditioned upon the affirmative showing in the record that the trial court considered the sentencing
principles and all relevant facts and circumstances.” State v. Ashby, 823 S.W.2d 166, 169 (Tenn.
1991).

         When conducting a de novo review of a sentence, this Court must consider: (a) the evidence,
if any, received at the trial and sentencing hearing; (b) the presentence report; (c) the principles of
sentencing and arguments as to sentencing alternatives; (d) the nature and characteristics of the
criminal conduct involved; (e) any statutory mitigating or enhancement factors; (f) any statement
made by the defendant regarding sentencing; and (g) the potential or lack of potential for
rehabilitation or treatment. See Tenn. Code Ann. §§ 40-35-102, -103, -210; State v. Brewer, 875
S.W.2d 298, 302 (Tenn. Crim. App. 1993); State v. Thomas, 755 S.W.2d 838, 844 (Tenn. Crim.
App. 1988).

        If our review reflects that the trial court followed the statutory sentencing procedure, that the
court imposed a lawful sentence after having given due consideration and proper weight to the
factors and principles set out under the sentencing law, and that the trial court’s findings of fact are
adequately supported by the record, then we may not modify the sentence even if we would have
preferred a different result. State v. Pike, 978 S.W.2d 904, 926-27 (Tenn. 1998); State v. Fletcher,
805 S.W.2d 785, 789 (Tenn. Crim. App. 1991).

         Consecutive sentencing is governed by Tennessee Code Annotated section 40-35-115. A
trial court may order sentences to run consecutively if it finds that one or more of the statutory
criteria enumerated therein exists by a preponderance of the evidence. See State v. Black, 924
S.W.2d 912, 917 (Tenn. Crim. App. 1995). One of those criteria is that the defendant is a
“dangerous offender whose behavior indicates little or no regard for human life, and no hesitation
about committing a crime in which the risk to human life is high.” Tenn. Code Ann. § 40-35-
115(b)(4). To impose consecutive sentences on the basis that the defendant is a dangerous offender,
the trial court must also find that consecutive sentencing is reasonably related to the severity of the
offenses, and necessary to protect the public from further criminal conduct by the defendant. See
State v. Wilkerson, 905 S.W.2d 933, 938 (Tenn. 1995). Moreover, no matter which basis the trial
court relies upon in imposing consecutive sentences, the actual length of the sentence must be “justly
deserved in relation to the seriousness of the offense” and “no greater than that deserved for the
offense committed.” See Tenn. Code Ann. §§ 40-35-102(1), -103(2); State v. Lane, 3 S.W.3d 456,
460 (Tenn. 1999).


                                                  -3-
         Although the trial court did not expressly label the Defendant a “dangerous offender,” the
record supports the trial court’s obvious finding that the Defendant satisfies that definition: his
participation in the instant two armed robberies is “behavior indicat[ing] little or no regard for human
life,” and, likewise, the Defendant, by participating, showed “no hesitation about committing a crime
in which the risk to human life is high.” Tenn. Code Ann. § 40-35-115(b)(4). Armed robbery
always presents the very real danger that someone will be shot and killed. As the trial judge
observed, it is a very serious crime, against which little protection is possible, and those who commit
armed robberies upon innocent merchants are, almost by definition, “dangerous offenders.”

        Furthermore, the record supports the trial court’s findings that the effective seventeen-year
sentence is reasonably related to the severity of the offenses, and necessary to protect the public from
further criminal conduct by the Defendant. The instant offenses were but two in a spree that posed
a very real danger to numerous retailers throughout the area. The spree did not conclude until the
Defendant and his cohorts were arrested. The record therefore supports the trial court’s
determination that a significant sentence was necessary to protect the public from further armed
robberies by this Defendant.

         Because the record shows that the trial court considered the sentencing principles and all
relevant facts and circumstances, the sentencing determinations made by the trial court are
presumptively correct. Based on our review of the record, we find no error or abuse of discretion
warranting reversal or modification of the trial court’s sentencing order. Accordingly, the judgment
of the trial court is affirmed.



                                                        ___________________________________
                                                        DAVID H. WELLES, JUDGE




                                                  -4-